Inieriin Decision #1714

MATTER OF ORB
In Visa Petition Proceedings
A-13407456

Decided by District Director January 13, 1967
Beneficiary who has been awarded a master's degree in sociology, and who intends to be engaged in the United States as a social worker, is a qualified
member of the professions within the meaning of section 101(a) (32) of the
Immigration and Nationality Act, as amended by P.L. 89-236, and is eligible
for third preference classification under the Act as a social worker.

The petition was filed to accord the beneficiary third preference
classification as a member of the professions based upon his qualifications as a social worker.
The petitioner is a thirty-one-year-old unmarried male, a native of
Hong Kong and a British subject. On December 7, 1966, he filed a
petition to classify himself as a member of the professions, entitled
to preference under section 203(a) (3) of the Immigration and Nationality Act, as amended, which provides for immigrant visas to be
made available "to qualified immigrants who are members of the
professions, or who, because of their exceptional ability in the sciences or the arts will substantially benefit prospectively the national
economy, cultural interests, or welfare of the United States''.
The beneficiary was awarded a diploma in sociology by Hong Kung
Baptist College, Hong Kong, B.C.C., in July 1960; a Bachelor of Arts
degree in sociology by Mississippi College, Clinton, Mississippi, in
August 1964; and a Master of Arts degree in sociology by Mississippi
College in August 1966. He was employed as a caseworker from October 1, 1960 to August 14, 1962 by the Hong Kong Discharged Prisoners' Aid Society, Hong Kong, B.C.C. He has been employed by the
Department of Public Welfare, State of Louisiana, Baton Rouge,
Louisiana, since October 17, 1966. The beneficiary intends to engage
in his profession in the United States as a social worker.
A labor certification pursuant to section 212(a) (14) of the Act, as
amended, was issued by the Department of Labor.
Section 101(a) (32) of the Act, as amended, provides that: "The

146

Interim Decision #1714
term 'profession' shall include but not be limited to architects, engineers, lawyers, physicians, and teachers in elementary or secondary
schools, colleges, academies, or seminaries."
The beneficiary's vocation, that of social worker, is not specifically

named in section 101 (a) (32) of the Act as a profession. However, in
the Dictionary of Occupational Titles, 1965, Volume II, Third Edition, prepared by the -United States Department of Labor , social
workers, code 195, are listed under miscellaneous professional, technical and managerial occupations. This group is concerned with
rendering assistance to individuals and groups with problems, such
as poverty, illness, family maladjustment, antisocial behavior, limited
recreational opportunities, and inadequate housing. The Occupational
Outlook Handbook, 1966-67 Edition, of the United States Department
of Labor states that full professional status in professional social work
requires two years of graduate study in an accredited school of social
work. (All such schools are graduate schools.) This Handbook further
states that although persons with only a bachelor's degree, usually in

the social sciences, are employed by many social welfare agencies,
opportunities for advancement for those without graduate education
are limited. •
. The high degree of education required for entry into the field of
social work is comparable to the degree of education required for the
specific professions named in section 101(a) (32), supra. Accordingly,
it is concluded that the applicant as a social worker is a qualified
member of• the professions.
ORDER: It is ordered that the petition be approved and the beneAciary. accorded third preference under section 203(a) (3) of the Immigration and Nationality Act, as amended.

147

